Citation Nr: 1020699	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for PTSD.  The Baltimore, Maryland, RO now 
has jurisdiction over the claim.  

In May 2007, a Central Office hearing was held before the 
undersigned; a transcript of this hearing is of record.  

In September 2007 and October 2008, the Board remanded the 
Veteran's claim for further development.  In May 2009, the 
Board denied entitlement to service connection for PTSD and 
remanded the issue of entitlement to service connection for 
an acquired psychiatric disability, other than PTSD.  The 
Court held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (claim for benefits based on PTSD 
encompassed benefits based on other psychiatric 
disabilities).  Therefore, the Board construed the Veteran's 
claim for PTSD as encompassing entitlement to service 
connection for a psychiatric disability regardless of the 
precise diagnosis. 

The claim for service connection for a psychiatric 
disability, other than PTSD, has been returned to the Board 
for additional appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran's current acquired depressive disorder, not 
otherwise specified, is etiologically related to service.  


CONCLUSION OF LAW

A current acquired depressive disorder, not otherwise 
specified, was incurred in or as a result of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further discussion of the VCAA is 
not required.



Service Connection- Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he incurred a psychiatric disorder 
as a result of active duty service in the Republic of Vietnam 
(Vietnam).  

At the outset, the Board notes that the Veteran has not 
alleged nor has the record shown he engaged in combat with 
the enemy (service records do not include a combat citation 
or other evidence that the Veteran engaged in combat).  
Therefore, the presumptions related to combat are not 
applicable.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran received a VA examination in July 2009 where he 
reported that he felt depressed while on tour from September 
1966 to September 1967 in Vietnam and since then he had had 
problems with depression and has never been able to hold down 
a job for any significant period of time.  His current 
symptoms included depression on a daily basis, difficulty 
sleeping most nights, and daily anxiety.  He reported that he 
had not used drugs or alcohol for the past four months and 
did not have present suicidal thoughts.  Depressive disorder 
not otherwise specified (NOS) was diagnosed.  The examiner 
noted that the Veteran had mental disorders that started 
while on active duty in Vietnam and has had an affect on both 
occupational and social functioning.  Therefore, the first of 
the criteria for service connection-a current disability-
has been established.  
The Veteran reported that his in-service stressors were 
racism, fear of going to war, exposure to dead bodies in body 
bags as his unit was assigned to assist in retrieving bodies 
from Cam Rahn Bay in mid 1967, and fear of being attacked by 
the enemy.  The Veteran submitted documentation in support of 
his claim that indicated that the 96th Supply and Service 
Battalion did include a graves registration platoon, which 
was responsible for evacuating remains of the deceased.  In 
September 2007, the Board determined that the Veteran's 
exposure to body bags was verified as personnel records show 
the Veteran was in Vietnam in December 1966 with the 96th 
Supply and Service battalion.  The Veteran has reported that 
the exposure to body bags caused symptoms of depression in 
service.  The Board finds that this is sufficient to satisfy 
the second requirement for service connection-an in-service 
event or injury.    

The final question is whether there is a connection between 
the Veteran's current disability and service.  The July 2009 
VA examiner concluded that the Veteran incurred mental 
disorders, including currently diagnosed depressive disorder, 
NOS, in service and that this disorder has affected his life 
ever since.  Moreover, the Veteran has reported a continuity 
of symptomatology.  In a statement received in November 2004, 
the Veteran reported that he felt uneasiness and anxiety 
during service.  He stated during the July 2009 examination 
that he felt depressive symptoms in service and that those 
symptoms have continued ever since.  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be 
readily recognized by lay persons.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The 
Board also finds such statements as credible.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that 
"[o]nce evidence is determined to be competent, the Board 
must determine whether such evidence is also credible).

The Board notes that a July 2008 VA treatment record 
diagnosed a mood disorder secondary to polysubstance abuse; 
however, there is no evidence that this mood disorder is the 
same as the Veteran's depressive disorder, which was 
diagnosed by VA examiners in May 2008 and July 2009.  The 
Board notes that service connection can not be granted if the 
disability is the result of a veteran's own alcohol or drug 
use.  38 C.F.R. §§ 3.301 (2009). Nevertheless, at the time of 
the July 2009 VA examination, which resulted in the most 
recent diagnosis of depressive disorder of record, the 
Veteran reported that he had been sober for four months.    

Resolving all doubt in the Veteran's favor, criteria for 
service connection for current acquired depressive disorder, 
not otherwise specified, have been established.   
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. at 53.


ORDER

Service connection for an acquired depressive disorder, not 
otherwise specified, is granted.  



____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


